Case 2:20-cv-01705-BRM-ESK Document 4 Filed 11/23/20 Page 1 of 8 PageID: 65




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


YUSUF IBRAHIM,                                             Case No. 3:20-cv-1705 (BRM)

               Plaintiff,

      v.                                                    MEMORANDUM ORDER

FRANCIS MEO, et al.,

               Defendants.


     IT APPEARING THAT:

     1. On or about February 5, 2020, Plaintiff Yusuf Ibrahim filed his complaint in this matter

           alleging various claims regarding to medical treatment for his shoulder and claims

           related to his alleged verbal mistreatment by certain prison guards. (ECF No. 1.)

     2. On March 9, 2020, this Court granted Plaintiff in forma pauperis status. (ECF No. 2).

     3. Because Plaintiff has been granted in forma pauperis status, and because Plaintiff is a

           convicted state prisoner suing Defendants employed by the state of New Jersey, this

           Court is required to screen his complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

           1915A. Pursuant to these statutes, this Court must sua sponte dismiss any claim that

           is frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

           monetary relief from a defendant who is immune from such relief. Id. “The legal

           standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.

           § 1915(e)(2)(B)(ii) [or § 1915A] is the same as that for dismissing a complaint pursuant

           to Federal Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120,

           122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).
Case 2:20-cv-01705-BRM-ESK Document 4 Filed 11/23/20 Page 2 of 8 PageID: 66




     4. In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is

        “required to accept as true all factual allegations in the complaint and draw all

        inferences in the facts alleged in the light most favorable to the [Plaintiff].” Phillips v.

        Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). “[A] complaint attacked by a . . .

        motion to dismiss does not need detailed factual allegations.” Bell Atlantic v. Twombly,

        550 U.S. 544, 555 (2007). However, the Plaintiff’s “obligation to provide the ‘grounds’

        of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

        formulaic recitation of the elements of a cause of action will not do.” Id. (citing

        Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true

        a legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead,

        assuming the factual allegations in the complaint are true, those “[f]actual allegations

        must be enough to raise a right to relief above the speculative level.” Twombly, 550

        U.S. at 555.

     5. “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

        accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v.

        Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial

        plausibility when the pleaded factual content allows the court to draw the reasonable

        inference that the defendant is liable for misconduct alleged.” Id. “Determining

        whether the allegations in a complaint are plausible is a context-specific task that

        requires the reviewing court to draw on its judicial experience and common sense.” Id.

        at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the

        mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—

        ‘that the pleader is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)). Moreover,
Case 2:20-cv-01705-BRM-ESK Document 4 Filed 11/23/20 Page 3 of 8 PageID: 67




        while pro se pleadings are liberally construed, “pro se litigants still must allege

        sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

        Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted) (emphasis added).

     6. In his complaint, Plaintiff raises the following claims – a claim for deliberate

        indifference to medical needs related to the treatment he received for a shoulder injury

        suffered in 2016 against various Defendants, a second deliberate indifference claim

        against Sheriff’s officers who ignored handcuff restrictions related to that injury during

        a jury trial in 2016, a third deliberate indifference claim in which Plaintiff asserts that

        Defendant Dr. Miller improperly denied him pain medication following surgery, a

        claim asserting that this denial of pain medication violates the Equal Protection Clause,

        a claim in which he asserts that a complaint he submitted pursuant to the Prison Rape

        Elimination Act (“PREA”) was ignored, a First Amendment retaliation claim against

        Defendant Gutowski, and several Eighth Amendment claims in which he asserts that

        Defendants Gutowski and Valleau subjected him to cruel and unusual punishment

        through various untoward comments and verbal attacks.

     7. Having reviewed the complaint, this Court finds no basis for the dismissal of Plaintiff’s

        First Amendment retaliation claim as to Defendant Gutowski or Plaintiff’s medical

        claim against Defendant Miller, and this Court will therefore permit those claims to

        proceed at this time.

     8. Plaintiff’s Eighth Amendment claims related to the verbal abuse he suffered at the

        mouths of Defendants Gutowski and Valleau, however, must be dismissed as “[v]erbal

        harassment or profanity alone . . . no matter how inappropriate, unprofessional, or

        reprehensible it might seem, does not constitute the violation of any federally protected
Case 2:20-cv-01705-BRM-ESK Document 4 Filed 11/23/20 Page 4 of 8 PageID: 68




        right and therefore is not actionable” under § 1983. Durant v. Horn, No. 07-93, 2007

        WL 1575186, at *2 (D.N.J. May 30, 2007); see also Brown v. Hamilton Twp. Pol.

        Dep’t, 547 F. App’x 96, 97 (3d Cir. 2013); Salley v. Pa. Dep’t of Corr., 181 F. App’x

        258, 266 (3d Cir. 2006); Williams v. Bramer, 180 F.3d 699, 706 (5th Cir. 1999). The

        comments, perceived threats, and insults allegedly employed by Gutowski and Valleau

        may be reprehensible, but they do not suffice to state a claim for relief under the Eighth

        Amendment separate and apart from Plaintiff’s retaliation claim, and are therefore

        dismissed without prejudice.

     9. Plaintiff’s attempt to raise a claim under the PREA likewise fails to state a valid claim

        for relief. “While the PREA was intended in part to increase the accountability of

        prison officials and to protect the Eighth Amendment rights of Federal, State, and local

        prisoners, nothing in the language of the statute establishes a private right of action.”

        Walsh v. N.J. Dep’t of Corr., No. 17-2442, 2017 WL 3835666, at *4 (D.N.J. Aug. 31,

        2017) (quoting Amaya v. Butler, No. 16-1390, 2017 WL 2255607, at *5 (S.D. Ill. May

        23, 2017)); see also Krieg v. Steele, 599 F. App’x 232, 232 (5th Cir. 2015); Bowens v.

        Emps. Of the Dep’t of Corr., No. 14-2689, 2016 WL 3269580, at *3 (E.D. Pa. June 15,

        2016), aff’d sub nom., Bowens v. Wetzel, 674 F. App’x 133, 136 *3d Cir. 2017). As

        such, PREA provides no basis for a stand-alone claim, and Plaintiff cannot create such

        a claim by “bootstrapping” PREA into a species of deliberate indifference claim under

        42 U.S.C. § 1983. Bowens, 674 F. App’x at 137. Plaintiff’s PREA claim against

        Defendant Emrich is therefore dismissed with prejudice.

     10. In addition to raising a deliberate indifference to medical needs claim against

        Defendant Miller related to the denial of opioid pain medication, Plaintiff also attempts
Case 2:20-cv-01705-BRM-ESK Document 4 Filed 11/23/20 Page 5 of 8 PageID: 69




        to repackage his claim as an equal protection claim by alleging that providing him with

        opioid pain relievers in the prison’s general population is no worse than providing

        suboxone to opioid addicts suffering from severe withdrawal symptoms. Plaintiff’s

        situation – suffering from shoulder pain following surgery – however, is not similarly

        situated to that of an addict suffering from severe withdrawal symptoms in need of

        medication to treat that withdrawal to avoid serious complications. As Plaintiff has not

        pled that he is being treated differently from others who are similarly situated, Plaintiff

        cannot make out a valid equal protection claim. See, e.g., Vill. of Willowbrook v. Olech,

        528 U.S. 562, 564-65 (2000). Plaintiff’s equal protection claim is therefore dismissed

        without prejudice.

     11. In his two remaining claims, Plaintiff asserts two types of claim for deliberate

        indifference to his medical needs – one relating to his treatment for a shoulder injury,

        and one related to sheriff’s officers refusing to make medical accommodations they

        were directed by medical staff to provide in relation to that injury.

     12. Turning first to Plaintiff’s claims against the sheriff’s officers, that claim relates

        entirely to actions taken by the officers during a jury trial in 2016, approximately three

        and a half years before Plaintiff filed this case. Section 1983 actions in New Jersey are

        subject to a two-year statute of limitations which runs from the date the Plaintiff

        becomes aware of his injury. See Patyrak v. Apgar, 511 F. App’x 193, 195 (3d Cir.

        2013); Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009). As the officers’ actions took

        place more than two yeas before Plaintiff filed his complaint, and as Plaintiff was
Case 2:20-cv-01705-BRM-ESK Document 4 Filed 11/23/20 Page 6 of 8 PageID: 70




           immediately aware of his injury, his claims against those officers appear to be time

           barred and will be dismissed without prejudice as a result. 1

       13. In his final claim, Plaintiff seeks to hold various jail and prison medical staff liable for

           deliberate indifference to his medical needs related to a shoulder injury he suffered

           while exercising in 2016. In order to make out a claim asserting that Defendants have

           been deliberately indifferent to his medical needs, Plaintiff must plead facts indicating

           that he has a sufficiently serious medical need, and acts or omissions by Defendants

           indicating that they were deliberately indifferent to that need. Natale v. Camden Cnty.

           Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003). An act or omission amounts to

           deliberate indifference where the act indicates that the defendant “knows of and

           disregards an excessive risk to inmate health or safety.” Id. (quoting Farmer v.

           Brennan, 511 U.S. 825, 837 (1994)). An inmates needs will be sufficiently serious to

           implicate such a claim where the need “has been diagnosed as requiring treatment or

           [is a need that] is so obvious that a lay person would easily recognize the necessity of

           a doctor’s attention.” Monmouth Cnty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326,

           347 (3d Cir. 1987), cert denied, 486 U.S. 1006 (1988). Neither a prisoner’s subjective

           dissatisfaction or disagreement with the professional judgment of medical staff as to



1
  Apparently aware of the time bar issue, Plaintiff offers only one possible basis for avoiding such
a dismissal – his bald assertion that all of the shoulder related claims amount to a continuing
violation of his rights. The “Continuing Violations Doctrine . . . is an ‘equitable exception to the
timely filing requirement,’ which applies ‘when a defendant’s conduct is part of a continuing
practice’ and ‘is more than the occurrence of isolated or sporadic acts.’” Ozoroski v. Maue, 460
F. App’x 94, 97 (3d Cir. 2012) (quoting Cowell v. Palmer Twp., 263 F.3d 286, 292 (3d Cir. 2001)).
The actions of the officers amounts to little more than sporadic acts unrelated to Plaintiff’s
treatment, and are thus not part of a continuing violation sufficient to toll the limitations period.
Id. Should Plaintiff choose to file an amended complaint, he is free to reassert this claim to the
extent he can provide some valid basis other than the continuing violation theory to avoid the
applicable limitations period.
Case 2:20-cv-01705-BRM-ESK Document 4 Filed 11/23/20 Page 7 of 8 PageID: 71




           how best to deal with a medical issue are normally sufficient to establish deliberate

           indifference. Hairston v. Director Bureau of Prisons, 563 F. App’x 893, 895 (3d Cir.

           2014); White v. Napolean, 897 F.2d 103, 110 (3d Cir. 1990); Andrews v. Camden Cnty.,

           95 F. Supp. 2d 217, 228 (D.N.J. 2000).

       14. As to the remaining Defendants, Plaintiff takes issue with the level of care he received

           in relation to his shoulder injury. Although Plaintiff believes the care he received was

           inadequate because he required surgery in June 2019 after he exacerbated his previous

           injury in a prison fight, both Plaintiff’s own allegations and the documents he attaches

           to his complaint clearly show that he received treatment for his shoulder injury

           including several x-rays showing no serious issues, monitoring of the injury over a

           considerable period of time, and the offer of cortisone shots to manage the pain, and

           MRI once he exacerbated his injury, and surgery to repair issues found by the MRI.

           Plaintiff thus has not alleged a complete lack of treatment, but rather his disagreement

           with the course of treatment in the cold light of hindsight following his surgery.

           Plaintiff’s allegations and the treatment records he provides are not indicate of

           deliberate indifference, and thus fail to state a plausible claim for relief as pled.

           Plaintiff’s medical claims against the remaining Defendants are therefore dismissed

           without prejudice. 2

       IT IS THEREFORE on this 23rd day of November 2020,




2
  Although the Court need not reach the issue at this time, the Court does note that many of these
medical claims relate to treatment which occurred wholly in 2016 and 2017, and claims based on
those discrete medical appointments are thus most likely time barred. To the extent Plaintiff
wishes to amend his complaint to add further allegations detailing the alleged deliberate
indifference relating to these incidents, he should also indicate why these claims should not be
dismissed as time barred.
Case 2:20-cv-01705-BRM-ESK Document 4 Filed 11/23/20 Page 8 of 8 PageID: 72




        ORDERED that Plaintiff’s deliberate indifference claims against Defendant Dr. Miller

and his First Amendment retaliation claims against Defendant Gutowski shall PROCEED at this

time; and it is further

        ORDERED that Plaintiff’s PREA claim against Defendant Emrich is DISMISSED

WITH PREJUDICE; and it is further

        ORDERED           that   Plaintiff’s   remaining   claims   are   DISMISSED   WITHOUT

PREJUDICE; and it is further

        ORDERED that the Clerk of the Court shall issue summons, and the United States Marshal

shall serve a copy of the complaint (ECF No. 1), summons, and this Order upon Defendants Miller

and Gutowski pursuant to 28 U.S.C. § 1915(d), with all costs of service advanced by the United

States; and it is further

        ORDERED that Defendants Miller and Gutowski shall file and serve a responsive

pleading within the time specified in Federal Rule of Civil Procedure 12, pursuant to 42 U.S.C.

§ 1997e(g)(2); and it is finally

        ORDERED that the Clerk of the Court shall serve a copy of this Order upon Plaintiff by

regular mail.



                                                  /s/Brian R. Martinotti
                                                  HON. BRIAN R. MARTINOTTI
                                                  UNITED STATES DISTRICT JUDGE
